IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 96 WAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
ROBERT C. ELLIOTT, JR,        :
                              :
                Petitioner    :


COMMONWEALTH OF PENNSYLVANIA, : No. 97 WAL 2015
                              :
                Respondent    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
ROBERT C. ELLIOTT, JR.,       :
                              :
                Petitioner    :


                                     ORDER


PER CURIAM

     AND NOW, this 19th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.